Campbell, J.
Hiickins sued under the common counts for a sum of §100, which he claimed was due to him under the following circumstances: The defendant in April, 1876, had a claim against one J. S. Curtis, and certain property of Curtis’ appeared of record to have been conveyed in 1872 to Elsie Y. Curtis, his wife, for §5000, the deed having been recorded in March, 1876. Iiuckins, who, as an attorney prosecuting another claim to collection against Curtis, had discovered certain facts rendering the deed invalid, testified that he went to representatives of the bank and proposed that if they would give him §100 he would put them in possession of evidence which would enable them to collect their claim, or of information which would enable them to do so. A point was made on the argument that there -was some difference between these phrases, and that evidence meant something in the form of written or other testimony which would make out a complete case. Of this we shall speak presently. The bank, as he claims, agreed to pay him if he did so.
There appears to have been some dispute how far the information which he furnished was unknown. But as this was for the jury, the important question is, what information he furnished. There was evidence that the bank got its debt paid through proceedings reaching the property in question.
The information he gave was that the deed had been closely examined by him in all its details, and appeared to have been freshly written, and to have been upon a blank folding at the end and not at the side, printed by Richmond & Backus of Detroit, and numbered 47-4-12. That on writing to that firm for the date of the blank bearing these marks, they informed him that the numbers signified that they were published April 12, 1874. The further fact was also given that the blanks of 1872 separated at the side and not at the end.
*94That tbis information, if not possessed before, furnished means of obtaining proof of the fictitious character of the deed is plain. That it could be shown by documents alone, without the aid of oral testimony from the printers or publishers, was impossible in the nature of things. The claim that furnishing the means of getting proof is not furnishing evidence or information, seems to us overstraining and unreasonable. And if the defendant, as the testimony tended strongly to prove, obtained payment of its claim by means of this knowledge, the jury would certainly have been warranted in finding for the plaintiff, if they believed the case which his testimony was calculated to make out.
The court below took the case away from the jury and directed a verdict for the defendant, on the ground that there was no testimony tending to prove his cause of action. We think this charge was erroneous, and that the case should have gone 'to the jury for their determination.
The judgment must be reversed with costs, and a new trial granted.
The other Justices concurred.